Citation Nr: 1542949	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  04-16 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manilla, the Republic of the Philippines


THE ISSUE

Whether an overpayment of Chapter 30 educational assistance in the calculated amount of $13,062.03 was properly created. 


 REPRESENTATION

 Appellant represented by: Disabled American Veterans


 ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran retired in August 1999, after more than 22 years of active, honorable service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the VA RO in Muskogee, Oklahoma.  The Muskogee RO determined that the Veteran had received an overpayment of education benefits in the amount of $13,062.03.  The Veteran disagreed with that determination, and this appeal ensued.  During the course of the appeal, jurisdiction was transferred to the RO in Manilla, the Republic of the Philippines.  

In July 2010, the Board confirmed and continued the Muskogee RO's August 2003 determination.

In April 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2010 decision and remanded the matter to the Board for readjudication.


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's favor, the record does not contain sufficient evidence to indicate that he received Chapter 30 educational assistance benefits for classes that he failed to attend.


CONCLUSION OF LAW
 
The overpayment of Chapter 30 educational assistance benefits in the amount of $13,062.03 was not properly created.  38 U.S.C.A. §§ 3002, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 21.7020, 21.7070, 21.7144, 21.7153 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of an appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, however, the Board is taking action favorable toward the appellant by granting his appeal.  Any error in notifying or assisting him in the development of his claim would be harmless and poses no risk of prejudice him.  Therefore, the Board need not further discuss the VA's actions in notifying and assisting the appellant.  

Analysis

The Veteran is challenging the validity of an overpayment of VA educational assistance in the amount of $13,062.03. 

The law provides that the VA will approve and authorize the payment of educational assistance for an individual's enrollment in any course or subject which a state approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7070.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23) . 

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance. 38 C.F.R. § 21.7153(c).  The VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b) . 

The record shows that the Veteran received basic educational assistance under the provisions of Chapter 30 while attending Ramon Magsaysay Technological University (RMTU) between June 3, 2002 and June 6, 2003.  The RO calculated the total amount of assistance benefits administered during this period as being $13,062.03. 

The evidence suggests that certain veterans were involved in a complicated scheme at RMTU, wherein the school would give the veterans credit for classes they failed to attend in return for financial and material gifts from the veterans.  The VA initially determined that the Veteran was a participant, did not attend classes at RMTU, and was not entitled to any educational assistance for his attendance. 

Having carefully reviewed the record, and with resolution of the doubt in the Veteran's favor as mandated by law, the Board finds that the record does not contain sufficient evidence to indicate that the Veteran, himself, was an active participant in the scheme.  Therefore, the Board finds that the overpayment of Chapter 30 educational assistance in the amount of $13,062.03 was not properly created.   Accordingly, the appeal is granted.  Any attendant issue of a waiver of the recovery of the overpayment is moot.

The foregoing decision is based on the record in this appeal, and carries no precedential weight as to any other pending cases.  38 C.F.R. § 20.1303 (2014).


ORDER

The overpayment of Chapter 30 educational assistance benefits in the calculated amount of $13.062.03 was not properly created, and the appeal is granted. 



 ____________________________________________
 VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


